Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21 and 41 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Li et al (US 2005/0133688).
Regarding claim 21, Li et al shows in Fig.1 the following elements of applicant’s claim: a first lens layer (Fig.1) comprising a plurality of first micro lenses (4) with inter pixel gaps (gaps between a plurality of first micro lenses 4) therebetween; and a second lens layer (6) above the first lens layer (4); wherein a thickness of the second lens layer (6) at a central portion of one of the first micro lenses (4) in the plurality  of micro lenses is less than a thickness of the second lens layer at a periphery of the one of the first micro lenses (Fig.1); and wherein an inter pixel gap in an opposite side direction is smaller than an inter pixel gap in a diagonal direction (Fig.2). 
Regarding claim 41, the limitation therein is shown in Fig.1 of Li et al.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 22-26 and 42 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li et al in view of Izumi et al (US 2004/0033640).
Regarding claims 22-26, although Li et al does not specifically disclose the use of the recited material for the first and second lens layers, such use is known in the art as disclosed by Izumi et al (paragraph 54) and the specific material utilized would have been obvious to one of ordinary skill in the art to recognize and utilize the teaching of Izumi et al in the device of Li et al in view of meeting different design requirements and achieving the particular desired performance.  Regarding claim 26, Izumi et al shows in Figs.1-2 the use of a pixel section and a peripheral circuit section.
Regarding claim 42, although Li et al does not specifically disclose that a thickness of the second layer is greater than zero in the inter pixel gap, such feature is known in the art as disclosed by Izumi et al (Fig.2).  Absent some degree of criticality, the particular thickness utilized for the second lens layer is viewed as a matter of routine design choice to one of ordinary skill in the art depending on the needs of the particular application.
Claims 27-39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li et al in view of Izumi et al, and further in view of Ogino et al (US 2010/0289939).
Regarding claim 27, the modified Li et al differs from the claimed invention in that a pixel of its image sensor comprises a transfer transistor, a reset transistor and an amplification transistor.  However, Ogino discloses (Figs.2-3) a CMOS image sensor comprising a pixel (P) including a transfer transistor (22), a reset transistor (25) and an amplification transistor (23).  It would have been obvious to one of ordinary skill in the art to utilize the teaching of Ogino in the device of the modified Li et al in view of the desire to reduce power consumption and achieve a simple fabrication process.
Regarding claim 28, Ogino shows in Fig.3 a selection transistor (24).
Regarding claim 29, the limitations therein are shown in Fig.2 of Ogino et al.
Regarding claim 30, although Ogino does not specifically mention the use of a correlated double sampling circuit, such use is well known in the art and would have been an obvious design choice to one of ordinary skill in the art merely depending on the needs of the particular application and involving only routine skill in the art.
Regarding claim 31, Ogino et al discloses the use of a photodiode (21 in Fig.2).
Regarding claim 32, Izumi et al discloses that an insulating layer (8) is formed, wherein the insulating layer is disposed above the substrate (6) and wherein the insulating layer is disposed below the first microlens (11), the second microlens (12) and the intepixel gap (11b).
Regarding claim 33, the limitation therein is disclosed in paragraph 53 of Izumi et al.
Regarding claim 34, Izumi et al disclose in paragraph 53 the recited interpixel blocking layer (9).
Regarding claims 35, Izumi et al discloses the recited first planarization layer (10).
Regarding claims 36-37,  Ogino et al shows in Fig.4 the use of a plurality of color filters (301) and the color filters are formed on a first planarization layer (131b), wherein the planarization layer includes an acrylic resin (paragraph 109).
Regarding claims 38-39, the specific configuration and the specific material utilized for a planarization layer would have been obvious to one of ordinary skill in the art in view of meeting different design requirements and achieving the particular desired performance.

Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li et al in view of Izumi et al and Ogino et al, and further in view of Abramovich (US 2001/0010952).
Regarding claim 40, although the modified Li et al does not discloses the use of a buffer layer formed on a second planarization layer including SIO or SiON, such use is known in the art as disclosed by Abramovich (Figs.5A-5K: an oxi-nitride layer 230 [i.e. a buffer layer] provided between a planarization layer 219 and microlens 245 and functioning as a stress relief layer), and it would have been obvious to one of ordinary skill in the art to utilize the teaching of Abramovich in the device of the modified Li et al in view of the desire to reduce stress resulting in improving an image sensing device.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 21-22, 24-25 and 41 are rejected under 35 U.S.C. 102(b) as being anticipated by Sang (CN-101211937). 
Regarding claim 21, Sang shows in Fig.5 the following elements of applicant’s claim: a first lens layer (135) comprising a plurality of first micro lenses with inter pixel gaps (a gap between microlenses 135) therebetween; and a second lens layer (145) above the first lens layer; wherein a thickness of the second lens layer (145) at a central portion of one of the first micro lenses (135) in the plurality  of micro lenses is less than a thickness of the second lens layer (145) at a periphery of the one of the first micro lenses (135; Fig.5 shows a thickness of the second lens layer 145 at a central portion of the first microlens 135 is less than a thickness of the second lens layer 145 at a periphery of the first microlens 135); and wherein an inter pixel gap in an opposite side direction is smaller than an inter pixel gap in a diagonal direction (Fig.6; an interpixel gap between RGB photodiodes in a diagonal direction would be inherently larger than an interpixel gap between RGB photodides in an opposite side directions). 
	Regarding claims 22, 24 and 25, the limitations therein are disclosed in paragraphs 46 and 67 of Sang.
	Regarding claim 41, the limitation therein is shown in Fig.5 of Sang (in view of Fig.5, the second lens layer 145 is continuous at the inter pixel gap area).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 23, 26 and 42 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sang in view of Izumi et al (US 2004/0033640).
Regarding claims 23 and 26, although Sang does not specifically disclose the use of the recited material for the first and second lens layers, such use is known in the art as disclosed by Izumi et al (paragraph 54) and the specific material utilized would have been obvious to one of ordinary skill in the art to recognize and utilize the teaching of Izumi et al in the device of Sang in view of meeting different design requirements and achieving the particular desired performance.  Regarding claim 26, Izumi et al shows in Figs.1-2 the use of a pixel section and a peripheral circuit section.
Regarding claim 42, although Sang does not specifically disclose that a thickness of the second layer is greater than zero in the inter pixel gap, such feature is known in the art as disclosed by Izumi et al (Fig.2).  Absent some degree of criticality, the particular thickness utilized for the second lens layer is viewed as a matter of routine design choice to one of ordinary skill in the art depending on the needs of the particular application.

Claims 27-39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sang in view of Izumi et al, and further in view of Ogino et al (US 2010/0289939).
Regarding claim 27, the modified Sang differs from the claimed invention in that a pixel of its image sensor comprises a transfer transistor, a reset transistor and an amplification transistor.  However, Ogino discloses (Figs.2-3) a CMOS image sensor comprising a pixel (P) including a transfer transistor (22), a reset transistor (25) and an amplification transistor (23).  It would have been obvious to one of ordinary skill in the art to utilize the teaching of Ogino in the device of the modified Sang in view of the desire to reduce power consumption and achieve a simple fabrication process.
Regarding claim 28, Ogino shows in Fig.3 a selection transistor (24).
Regarding claim 29, the limitations therein are shown in Fig.2 of Ogino et al.
Regarding claim 30, although Ogino does not specifically mention the use of a correlated double sampling circuit, such use is well known in the art and would have been an obvious design choice to one of ordinary skill in the art merely depending on the needs of the particular application and involving only routine skill in the art.
Regarding claim 31, Ogino et al discloses the use of a photodiode (21 in Fig.2).
Regarding claim 32, Izumi et al discloses that an insulating layer (8) is formed, wherein the insulating layer is disposed above the substrate (6) and wherein the insulating layer is disposed below the first microlens (11), the second microlens (12) and the intepixel gap (11b).
Regarding claim 33, the limitation therein is disclosed in paragraph 53 of Izumi et al.
Regarding claim 34, Izumi et al disclose in paragraph 53 the recited interpixel blocking layer (9).
Regarding claims 35, Izumi et al discloses the recited first planarization layer (10).
Regarding claims 36-37,  Ogino et al shows in Fig.4 the use of a plurality of color filters (301) and the color filters are formed on a first planarization layer (131b), wherein the planarization layer includes an acrylic resin (paragraph 109).
Regarding claims 38-39, the specific configuration and the specific material utilized for a planarization layer would have been obvious to one of ordinary skill in the art in view of meeting different design requirements and achieving the particular desired performance.

Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sang in view of Izumi et al and Ogino et al, and further in view of Abramovich (US 2001/0010952).
Regarding claim 40, although the modified Sang does not discloses the use of a buffer layer formed on a second planarization layer including SIO or SiON, such use is known in the art as disclosed by Abramovich (Figs.5A-5K: an oxi-nitride layer 230 [i.e. a buffer layer] provided between a planarization layer 219 and microlens 245 and functioning as a stress relief layer), and it would have been obvious to one of ordinary skill in the art to utilize the teaching of Abramovich in the device of the modified Sang in view of the desire to reduce stress resulting in improving an image sensing device.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Weng et al (US 2005/0242271 A1) is cited for disclosing an image sensor comprising microlenses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445. The examiner can normally be reached 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN K PYO/Primary Examiner, Art Unit 2878